DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s argument in regards to claims 1 and 30 have been considered but are not persuasive. 
In regards to claim 1, the Applicant argues that in the Jeffryes reference “…one or more sensors may be coupled to the rotary steerable tool and/or the MWD tool to measure the orientation of the downhole tool 100. Jeffryes, however, does not provide any disclosure that the sensor provided in the milling assembly is for measuring at least one parameter of the rathole, and that the at least one parameter relates to a trajectory of the rathole…”.
The Examiner respectfully disagrees with Applicant. The claim recites “at least one sensor provided in the milling assembly for measuring at least one parameter of the rathole, the at least one parameter relating to a trajectory of the rathole” without further defining what “at least one parameter of the rathole” entails such that it can be given any specific interpretation. Jeffryes discloses that “As drilling progresses, the downhole tool 100 may begin to deviate from the desired direction as a result of subterranean conditions, such as hole curvature and angle.” And this deviation is determined based on measurements gathered from devices such as an accelerometer 148 or magnetometers 150 on the rotary steerable tool 100 (pp[0037]). The detection of the deviation of the downhole tool 100 indicates a “trajectory of the rathole” because the tool 100 is being used to drill the lateral well (rathole) 106. This deviation is detected by the measurements taken by the MWD tool 160 (pp[0031]).  Therefore, Jeffryes teaches the above limitation.
Furthermore, Huval discloses the amended limitation “wherein the milling assembly comprises the mill, which is a lead mill, a further mill or a stabiliser, and a structure extending (between the lead mill and the further mill or the stabiliser”
Huval discloses a milling structure 130 which is a “lead mill” as it is at the bottomhole most end of the whipstock assembly. Furthermore, the mill assembly 200 comprises stabilisers 230 and a structure 132 which extends longitudinally between the mill 130 and the stabiliser 230 (Fig. 2). 
Therefore, at least for the above reasons, the rejection to claims 1 and 30 will be maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7-9, 22-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863). 
In regards to claim 1, Huval teaches a whipstock assembly (200; Fig. 2) for use in deviating a wellbore of a well (pp[0002]), the whipstock assembly comprising:
 a whipstock (whipstock 140; Fig. 2) having an inclined deflection surface (140 has an angled/ deflection surface as shown to direct bit 130 towards 165; Fig. 2, pp[0015]);
 a milling assembly (120) comprising a mill (130) for milling a window in a wall of the wellbore (the mill 130 used for forming window; pp[0002], [0015]) and forming a rathole extending from the wellbore (a rathole is formed because the mill is used to form a lateral wellbore from the main wellbore; pp[0002]), wherein the milling assembly (200) comprises the mill (130), which is a lead mill (130 is a “lead mill” as it is at the bottomhole most end of the whipstock assembly; Fig. 2), a further mill or a stabiliser (230), and a structure extending (132 which extends longitudinally; Fig.2) between the lead mill (130) and the further mill or the stabiliser (230);
 a releasable joint (attachment lug 211; Fig. 2, pp[0017]) by which the milling assembly is releasably connected to the whipstock, so that the milling assembly can be separated from the whipstock within the wellbore (the whipstock 140 may be connected to the bit 130 by an attachment lug 211 at a location 211a proximate to or on the bit 130 and the whipstock 140 is disengaged from the bit 130 by pulling or pushing the bit 130 and breaking the mechanical connection between the whipstock and the rest of the downhole tool 120; pp[0015], [0017]) and subsequently deflected towards the wall of the wellbore by the inclined deflection surface of the whipstock (The drilling assembly 120 is then moved downhole along the inclined surface of the whipstock 140 to contact the wellbore at location 165 to form a lateral wellbore; pp[0015]); and
 a communication device (170) associated with the at least one sensor (152), for communicating data relating to the at least one parameter to an operator of the milling assembly (“The orientation sensors 152 provide measurements relating to the orientation (such as the tool face) of the downhole tool 120… downhole controller 170 processes the signals from the sensors 152 in the orientation device 150 and transmits the processed signals to a surface controller 190 via a wireless telemetry unit 180”; pp[0013].).  
Huval is silent regarding at least one sensor provided in the milling assembly, for measuring at least one parameter of the rathole, the at least one parameter relating to a trajectory of the rathole.
Jeffryes, drawn to a lateral drilling system, discloses at least one sensor (MWD tool 160; pp[0031]) provided in the milling assembly (100), for measuring at least one parameter of the rathole (106/110); Fig. 2), the at least one parameter relating to a trajectory of the rathole (During drilling, the downhole tool 100 may begin to deviate from the desired direction as a result of subterranean conditions, such as hole curvature and angle. The rotary steerable tool 140 may be used to steer the downhole tool 100 using measurements from the MWD data; pp[0037], Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Huval with the measurement system of Jeffryes in order to maintain the lateral wellbore in the desired direction during the drilling operation (pp[0037]).

In regards to claim 2, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
Huval, as modified by Jeffryes (in which Jeffreys’ sensor system has been added to Huval’s milling assembly), teaches the limitations of claim 2, because Jeffryes further discloses the at least one sensor is selected from the group comprising: an inclination monitoring sensor for monitoring an inclination of the rathole; and an azimuth monitoring sensor for monitoring an azimuth of the rathole (The MWD tool 160 may operate by taking one or more measurements while the downhole tool 100 is positioned in the sidetracked borehole 106. The measurements may include, but are not limited to, direction (e.g., inclination and/or azimuth); pp[0031]).  

In regards to claim 3, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claims 1.
Huval further teaches the at least one sensor is provided which is for monitoring a milling parameter (The orientation sensors 152 provide measurements relating to the orientation (such as the tool face) of the downhole tool 120; pp[0013]).  
Jeffryes further discloses the at least one sensor is provided which is for monitoring a milling parameter (MWD 160 measures parameters such as torque, weight on bit; pp[0031]).

In regards to claim 4, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 3.
Huval, as modified by Jeffryes (in which Jeffreys’ sensor system has been added to Huval’s milling assembly), teaches the limitations of claim 4, Jeffryes further discloses the at least one sensor is selected from the group comprising: a vibration monitoring sensor; a shock monitoring sensor; and a sensor for measuring one or more of rotation, torque and weight of or on the mill (MWD 160 measures vibration (e.g., axial, lateral, or torsional), axial and/or rotational speed, torque, weight on bit, other measurements, or any combination of the foregoing; pp[0031]; Fig. 1).  

In regards to claim 6, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
Huval further teaches comprising a mounting unit (combination of orientation device 150 and controller 170; pp[0013], Fig. 1) containing the at least one sensor (an orientation device 150 that may include one or more magnetometers and accelerometers and other suitable sensors (collectively referred to as orientation sensors and designated by numeral 152); pp[0013]) and the communication device (174; pp[0013]).
The combination is silent regarding that the mounting unit being releasably mountable to a component of the milling assembly.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes such that the mounting unit is  releasably mountable to a component of the milling assembly as the Examiner takes OFFICIAL NOTICE that elements 150 and 170 of Huval are tubular sections of the drill string 110 such that 150 and 170 can be disconnected from the drill string 110 and thus the milling assembly 120.

In regards to claim 7, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 6.
Huval further teaches in which the mounting unit (150 and 170) comprises a housing (150 and 170 appear to be tubular housing) containing the at least one sensor (orientation device 150 that may include one or more magnetometers and accelerometers and other suitable sensors (collectively referred to as orientation sensors and designated by numeral 152); pp[0013]; Fig. 1) and the communication device (the downhole controller 170 includes an electric circuit 172 that preprocesses (for example, amplifies) signals from sensors 152,; pp[0013]).
The combination is silent regarding the housing being releasably mountable to the milling assembly component.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes such that the mounting unit is  releasably mountable to a component of the milling assembly as the Examiner takes OFFICIAL NOTICE that elements 150 and 170 of Huval are tubular sections of the drill string 110 such that 150 and 170 can be disconnected from the drill string 110 and thus the milling assembly 120.

In regards to claim 8, the combination of   Huval and Jeffryes teaches a whipstock assembly as claimed in claim 7.
Huval further teaches in that the housing comprises a housing body (150,170)  containing the at least one sensor (orientation device 150 that may include one or more magnetometers and accelerometers and other suitable sensors (collectively referred to as orientation sensors and designated by numeral 152); pp[0013]; Fig. 1) and the communication device (the downhole controller 170 includes an electric circuit 172 that preprocesses (for example, amplifies) signals from sensors 152,; pp[0013]), and a housing cap (180; Fig. 1) which is sealingly mountable to the housing body (180 is a “cap” because it seals the housing (150, 170) such that fluid flow 160 is sealed from the inside of 150, 170 such that fluid is not lost to the outside of 150,170.).

In regards to claim 9, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
 Huval further teaches in which the releasable joint (211; Fig. 2) comprises a first part mounted to the milling assembly(one end of the lug/screw 211 will be attached to the milling assembly 120 at 211b; pp[0017], Fig. 2) and a second part mounted to the whipstock (a second end of 211 will be attached to the whipstock 140 at 224 such that the whipstock 140 may be connected to the bit 130; pp[0017], Fig. 2).

In regards to claim 22, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
Huval, as modified by Jeffryes (in which Jeffreys’ sensor system has been added to Huval’s milling assembly), teaches the limitations of claim 22, because Jeffryes further discloses that a data storage device associated with the sensor for storing the data, the data storage device being provided in the milling assembly (“The computing system 700 may also include data storage 720 such as memory, hard drives, solid state storage, and the like, to store data, software, firmware, or program information.”; pp[0055]).  

In regards to claim 23, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 22.
Huval further teaches comprising a mounting unit comprising a housing (combination of orientation device 150 and controller 170; pp[0013], Fig. 1)  containing the at least one sensor (152) and the communication device (174; pp[0013]), the housing being releasably mountable to the milling assembly (The orientation device 150 and control 170 are mounted on the milling assembly 120. The orientation device 150 and control 170 are releasably mounted because it is released from connection to the whipstock when the milling assembly is disconnected from the whipstock; pp[0015]), housing containing the data storage device (“The controller 170 may further include a memory device 176, such as a solid state memory, that stores data and programmed instruction 178 accessible to the processor for processing the signals and performing one or more downhole operations”; pp[0013]).

In regards to claim 24, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 22.
Huval further discloses in which the communication device comprises a communication interface associated with the data storage device, for receiving the data (“The controller 170 may further include a memory device 176, such as a solid state memory, that stores data and programmed instruction 178 accessible to the processor for processing the signals and performing one or more downhole operations”; pp[0013]).

In regards to claim 25, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 24.
Jeffryes further discloses in which the communication device comprises a data transmitter for transmitting data to the operator, the data transmitter being associated with the communication interface for receiving data from the data storage device (“the downhole controller 170 includes an electric circuit 172 that preprocesses (for example, amplifies) signals from sensors 152, a processor 174, such as microprocessor, that further processes signals from circuit 172 and transmits the processed signals to the surface”; pp[0013]).  

In regards to claim 30, Huval teaches a method of deviating a wellbore of a well and verifying a trajectory of the deviation, the method comprising the steps of: 
connecting a milling assembly (120; Fig. 2) to a whipstock (whipstock 140; Fig. 2)  using a releasable joint (attachment lug 211; Fig. 2, pp[0017])), to form a whipstock assembly (200; Fig. 1,2) comprising the milling assembly and the whipstock (Fig. 1), wherein the milling assembly (300) comprises the mill (130), which is a lead mill (130 is a “lead mill” as it is at the bottomhole most end of the whipstock assembly; Fig. 2), a further mill or a stabiliser (230), and a structure extending (132 which extends longitudinally; Fig.2) between the lead mill (130) and the further mill or the stabiliser (230); 
deploying the whipstock assembly into the wellbore (101; Fig. 1);
positioning the whipstock at a desired location within the wellbore and subsequently (“To mill a window or drill a side hole in the wellbore 101 at location 165, the downhole tool 120 is conveyed into the wellbore 101 to the depth 103 so that the lower end 140a of the whipstock 140 is so positioned that the bit 130 will cut the hole at the location 165.”; pp[0015]) disconnecting the milling assembly from the whipstock by releasing the releasable joint (“the whipstock 140 is disengaged from the bit 130 by pulling or pushing the bit 130 and breaking the mechanical connection between the whipstock and the rest of the downhole tool 120.”;pp[0015])
translating the milling assembly within the wellbore in a direction towards the whipstock, so that the lead mill of the milling assembly is deflected towards a wall of the wellbore by a deflection surface of the whipstock (The drilling assembly 120 is then moved downhole along the whipstock 140 to contact the wellbore at location 165 to form a lateral wellbore; pp[0015]); 
activating the lead mill to form a window in the wall of the wellbore, and subsequently forming a rathole extending from the wellbore (“To mill a window or drill a side hole in the wellbore 101 at location 165, the downhole tool 120 is conveyed into the wellbore 101 to the depth 103 so that the lower end 140a of the whipstock 140 is so positioned that the bit 130 will cut the hole at the location 165”; pp[0002], [0015]); and
communicating data relating to the at least one parameter to an operator via a communication device associated with the at least one sensor, so that the trajectory of the rathole can be verified (“The orientation sensors 152 provide measurements relating to the orientation (such as the tool face) of the downhole tool 120… downhole controller 170 processes the signals from the sensors 152 in the orientation device 150 and transmits the processed signals to a surface controller 190 via a wireless telemetry unit 180”; pp[0013]).  
Huval is silent regarding operating at least one sensor provided in the milling assembly whilst the milling assembly is located in the rathole to measure at least one parameter of the rathole, the at least one parameter relating to a trajectory of the rathole.
Jeffryes, drawn to a lateral drilling system, discloses operating at least one sensor (MWD tool 160; pp[0031]) provided in the milling assembly (100) whilst the milling assembly is located in the rathole (106/110); Fig. 2) to measure at least one parameter of the rathole, the at least one parameter relating to a trajectory of the rathole (During drilling, the downhole tool 100 may begin to deviate from the desired direction as a result of subterranean conditions, such as hole curvature and angle. The rotary steerable tool 140 may be used to steer the downhole tool 100 using measurements from the MWD data; pp[0037], Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Huval with the measurement system of Jeffryes in order to maintain the lateral wellbore in the desired direction during the drilling operation (pp[0037]).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863) and in further view of Rivera-Rios et al. (U.S. Patent No. 20180340410).
In regards to claim 5, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
The combination of Huval and Jeffryes is silent regarding that at least one sensor is provided which is for measuring at least one formation parameter, the parameter selected from the group comprising gamma ray/radiation, porosity and density.  
Rivera-Rios, drawn to a downhole drilling and monitoring system, discloses that at least one sensor is provided which is for measuring at least one formation parameter, the parameter selected from the group comprising gamma ray/radiation, porosity and density (data acquired from the sensors 603, 604 on the drill bit 600 can be used to determine parameters such as the density of the formation; pp[0042]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes with the sensors of Rivera-Rios in order to monitor the condition and properties of the drill bit/mill (pp[0042], [0044]). 

In regards to claim 14, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claims 1.
The combination of Huval and Jeffryes is silent regarding that the at least one sensor and the communication device are mounted within the mill.  
Rivera-Rios, drawn to a downhole drilling and monitoring system, discloses that the at least one sensor (407, 408; Fig. 4, pp[0038]) and the communication device (transmitter 450) are mounted within the mill (401; Fig. 4).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes such that least one sensor and the communication device are mounted within the mill, as taught by Rivera-Rios, in order to adjust drilling parameters in real-time, obtain a cutter or bit design for future drilling applications and optimize the drill bit using the sensors placed on the drill bit/mill (pp[0042], [0044]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863) and in further view of Haugen et al. (U.S. Publication No. 20020170713).
In regards to claim 10, the combination of Huval and Jeffryes teaches the whipstock assembly as claimed in claim 9.
The combination of Huval and Jeffryes does not explicitly teach that  the releasable joint is a shear bolt, one of the first and second parts being a bolt portion, and the other one of the first and second parts being a head portion, a shear zone being provided on the head portion which, on shearing, separates the joint into a first section comprising a part of the head portion and a second section comprising a further part of the head portion and the bolt portion.  
Haugen, drawn to a system for forming a window and drilling a lateral wellbore, discloses that the releasable joint is a shear bolt (132; Fig. 2, 13, 14), one of the first and second parts being a bolt portion (bolt portion is the threaded end portion of 132; Fig. 2), and the other one of the first and second parts being a head portion (head portion is non-threaded end of 132; Fig. 2) , a shear zone being provided on the head portion which, on shearing, separates the joint into a first section comprising a part of the head portion and a second section comprising a further part of the head portion and the bolt portion (132 shears and separates into the head portion and the bolt potion as shown; Fig. 13, 14.).   
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes such that the shear bolt separates into two different portions as taught by Haugen as this is a known feature mechanism of a shear bolt when it is sheared during operation (Fig. 13).

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863), Rivera-Rios et al. (U.S. Patent No. 20180340410) and in further view of Snell (U.S. Publication No. 20060065395).
In regards to claim 15, the combination of Huval, Jeffryes and Rivera-Rios teaches a whipstock assembly as claimed in claim 14.
The combination is silent regarding comprising a mounting unit containing the at least one sensor and the communication device, the mounting unit being releasably mountable within the mill.
Snell, drawn to data acquisition, more particularly, to a removable sealed housing for equipment that may be employed in obtaining downhole measurement data during drill, discloses a mounting unit (10; Fig 1) containing the at least one sensor  and the communication device (the detachable sealed housing 10 may have at least one device 29, e.g., at least one sensor 30 which collects data which is transmitted to the surface; pp[0036], [0037], [00577]), the mounting unit being releasably mountable within the mill (10 is detachable/removable from the drill bit 14 ;pp[0032]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval, Jeffryes and Rivera-Rios with the detachable housing of Snell in order to remove the measurement unit from the mill assembly when desired (pp[0032]). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863), Rivera-Rios et al. (U.S. Patent No. 20180340410) and in further view of Haugen et al. (U.S. Publication No. 20020170713).
In regards to claim 16, the combination of Huval, Jeffryes and Rivera-Rios teaches a whipstock assembly as claimed in claims 14.
Huval further teaches that the mill is a starter mill (130) provided at a leading end of the milling assembly (130 is at the end of the mill assembly120; Fig. 1).
Rivera-Rios further discloses and at least one sensor (407, 408; Fig. 4, pp [0038]) and communication device (transmitter 450) are mounted within the starter mill (401; Fig. 4).  
The combination of Huval, Jeffryes and Rivera-Rios is silent regarding the milling assembly comprises at least one window mill which is spaced along the assembly from the leading end; and at least one sensor and communication device are mounted within the at least one window mill.
Haugen, drawn to a system for forming a window and drilling a lateral wellbore, discloses the milling assembly comprises at least one window mill (160 used to form window W; fig. 1) which is spaced along the assembly from the leading end (160 is spaced apart from the leading end of mill 120).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval, Jeffryes and Rivera-Rios with the window mill of Haugen in order to mill a window in the casing of a wellbore, and then for the drilling of a lateral wellbore through that window, in the same trip (pp[0020]).
In light of the modification above, the combination of Huval, Jeffryes, Rivera-Rios and Haugen teaches at least one sensor and communication device are mounted within the at least one window mill because Rivera-Rios already discloses that drill bits/ mills (401; Fig. 4) can contain at least one sensor (407, 408; Fig. 4, pp [0038]) and communication device (transmitter 450) within the drill bits/mills.

Claims 17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863) and in further view of Costa de Oliveira et al. (U.S. Publication No. 20190292897). 
In regards to claim 17, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
The combination of Huval and Jeffryes is silent regarding the milling assembly comprising at least one stabiliser, and in which the at least one sensor and the communication device are mounted within the stabiliser.  
Costa de Oliveira, drawn to a well-string stabilizing system for drilling operations, discloses that the milling assembly comprising at least one stabiliser (at least one stabiliser 107; pp[0048]), and in which the at least one sensor and the communication device are mounted within the stabiliser (the stabilizer 107 can also include more sensors 410 to relay information back to the controller 101; pp[0062]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes with the stabilisers of Costa de Oliveira to provide monitoring of several parameters, such as borehole size, torque, RPM, and other useful information in real time and to stabilize the well-string in the wellbore (Abstract, pp[0043]).

In regards to claim 19, the combination of Huval, Jeffryes and Costa De Oliveira teaches a whipstock assembly as claimed in claim 17.
Costa De Oliveira further discloses that the milling assembly comprises a plurality of stabilisers (one or more stabilisers 107; pp[0048]), and in which at least one sensor and communication device are mounted within each stabiliser (the stabilizers 107 can also include more sensors 410 to relay information back to the controller 101; pp[0062]).   
In regards to claim 26, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 24.
The combination of Huval and Jeffryes is silent regarding that the communication interface is adapted to be connected to a further data interface so that the data can be downloaded.  
Costa de Oliveira, drawn to a well-string stabilizing system for drilling operations, discloses that the communication interface is adapted to be connected to a further data interface so that the data can be downloaded (“the real-time information can be communicated to a topside facility in real-time or by downloading the information once the hole-opener is returned to the topside facility.”; pp[0041]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes such that data collected can be downloaded, as taught by Costa de Oliveira, so that the real-time information can be view remotely (pp[0041]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863), Costa de Oliveira et al. (U.S. Publication No. 20190292897) and in further view of Snell (U.S. Publication No. 20060065395).
In regards to claim 18, Huval, Jeffryes and Costa De Oliveira teaches whipstock assembly as claimed in claim 17.
The combination is silent regarding comprising a mounting unit containing the at least one sensor and the communication device, the mounting unit being releasably mountable within the stabiliser.
Snell, drawn to data acquisition, more particularly, to a removable sealed housing for equipment that may be employed in obtaining downhole measurement data during drill, discloses a mounting unit (10; Fig 1) containing the at least one sensor  and the communication device (the detachable sealed housing 10 may have at least one device 29, e.g., at least one sensor 30 which collects data which is transmitted to the surface; pp[0036], [0037], [00577]), the mounting unit being releasably mountable within the mill (10 is detachable/removable from the drill bit 14 ;pp[0032]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval, Jeffryes and Costa De Oliveira with the detachable housing of Snell in order to remove the measurement unit from the mill assembly when desired (pp[0032]). 
In light of the modification above, the combination of Huval, Jeffryes, Costa De Oliveira and Snell discloses the mounting unit being releasably mountable within the stabiliser (Costa De Oliveira teaches the stabilizer 107 which may also include more sensors 410 to relay information back to the controller 101; pp[0062] and Snell discloses a detachable sealed housing 10 may which may have at  least one sensor which collects data which is transmitted to the surface; pp[0036], [0037], [00577].). 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huval et al. (U.S. Publication No. 20140131036)  in view of Jeffryes (U.S. Publication No. 20150101863) and in further view of Turner (U.S. Publication No. 20150218934).
In regards to claim 20, the combination of Huval and Jeffryes teaches a whipstock assembly as claimed in claim 1.
The combination of Huval and Jeffryes is silent regarding comprising a source of power for providing power to operate the at least one sensor and the communication device, in which the power source is provided in the milling assembly.  
Turner, drawn to a system, apparatus and method for guiding a drill bit based on forces applied to a drill bit, discloses a source of power for providing power to operate the at least one sensor and the communication device, in which the power source is provided in the milling assembly (The measurement subassembly 2000 can also include a power source 2030 that supplies power to the sensor 50, the controller 432, and communications module 2042; pp[0173]; Fig. 39). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Huval and Jeffryes with the power source of  Turner in order to provide power to components of the milling assembly (pp[0173]). 
In regards to claim 21, the combination of Huval, Jeffryes and Turner teaches a whipstock assembly as claimed in claim 20.
Huval further teaches comprising a mounting unit comprising a housing (combination of orientation device 150 and controller 170; pp[0013], Fig. 1)   containing the at least one sensor (152) and the communication device (174; pp[0013]), the housing being releasably mountable to the milling assembly (The orientation device 150 and control 170 are mounted on the milling assembly 120. The orientation device 150 and control 170 are releasably mounted because it is released from connection to the whipstock when the milling assembly is disconnected from the whipstock; pp[0015]).
In light of the modification to claim 20, the combination of Huval, Jeffryes and Turner teaches that the housing contains the power source (Huval discloses housing 150 and 170 which contains sensors 152 and transmitter 172, respectively (pp[0013]). Turner further discloses a power source power source 2030 that supplies power to the sensor 50, the controller 432, and communications module 2042 (pp[0173]). 


Allowable Subject Matter
Claims 11-13 and  27 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676